Porter, J.
(dissenting) : Whether the sale should be confirmed rests in the sound discretion of the court, but the discretion must be exercised upon equitable ■principles, not arbitrarily, and the ruling is always •subject to review. The evidence for and against confirmation is all before us in the form of affidavits. On this evidence the judge of one division ordered the sale confirmed. The judge of the other division, without additional evidence, set the sale aside, for what reason the record does not show, but it is apparent that the principal reason must have been that the judge believed the judge of the other division had interfered *533with his jurisdiction. It could hardly have been on the claim that there was collusion, deception or unfairness, because there was no evidence to support that claim, and the opinion of the majority does not proceed upon the theory that there was any impropriety in the conduct of the sale. The mere offer of a larger bid is not sufficient to authorize the court to refuse confirmation. (24 Cyc. 35.) Besides, the record does not disclose the offer of a higher bid. The amount of the judgment, with interest and costs to the date of the sale, August 9, 1909, was $3145.85. Cohen’s bid was $3198.99, and the difference between this and the amount of the judgment would probably cover the costs of the sale. It appears that Donovitz and wife in their motion to set aside offered to have the property purchased for the amount of the judgment, interest and costs. But this is practically what the property brought at the sale. The objection I have to the opinion is that no rule is laid down, no precedent established to guide courts in the future. It is not stated what equitable grounds exist for setting the sale aside. Therefore the judgment should be reversed, with directions tó set aside both orders made by Judge Fischer, so that the order made by Judge True confirming the sale will be permitted to stand.
I am authorized to say that Mr. Justice Burch and Mr. Justice West concur in this dissent.